PER CURIAM.
By this appeal the appellant is seeking to overturn a zoning decision of the County Commissioners which was reviewed by cer-tiorari proceedings in the trial court. Upon the record filed with this court we find that the appellant has not demonstrated that the trial court misapplied the applicable law or failed to act in accordance with established procedures in denying the appellant’s application to set aside the Commissioners’ zoning decision. Allstate Mtg. Corp. of Fla. v. City of Miami Beach, 308 So.2d 629 (Fla. 3d D.C.A.1975); Watson v. Mayfíower Property, Inc., 223 So.2d 368 (Fla. 4th D.C.A.1969). Accordingly, the decision of the trial court is affirmed.
ANSTEAD and MOORE, JJ., concur.
CROSS, J., dissents without opinion.